Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
October 28, 2015 among Envision Healthcare Corporation (the “Borrower”), the
several banks and financial institutions parties hereto that constitute Tranche
B-2 Term Lenders (as further defined in Subsection 1(b)(i) hereof) and Deutsche
Bank AG New York Branch, as Administrative Agent (the “Administrative Agent”). 
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided to such terms in the Credit
Agreement referred to below (as amended by this Second Amendment).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to a Credit Agreement, dated as of May 25, 2011
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, pursuant to that certain agreement and plan of merger dated as of
July 30, 2015 (the “Merger Agreement”), by and among AMR HoldCo, Inc. (“Buyer”),
Ranch Merger Sub, Inc. (“Merger Sub”), WP Rocket Holdings Inc. (“Target”) and
Fortis Advisors LLC (the “Merger Agreement”), the Borrower will acquire all of
the equity interest of the Target through the merger of Merger Sub with and into
the Target, with the Target surviving the Merger as a wholly owned subsidiary of
the Borrower (the “Acquisition”); and

 

WHEREAS, pursuant to and in accordance with Subsection 2.6 of the Credit
Agreement, the Borrower has requested that Incremental Term Loan Commitments in
an aggregate principal amount of $635 million be made available to the Borrower,
and the Tranche B-2 Term Lenders and the Administrative Agent have agreed, upon
the terms and subject to the conditions set forth herein, (a) that the Tranche
B-2 Term Lenders will make Incremental Term Loans in the form of the Tranche B-2
Term Loans (as defined in Subsection 1(b)(i) hereof), (b) that the proceeds of
the Tranche B-2 Term Loans will be used to finance the Acquisition and to pay
fees, premiums and expenses incurred in connection with the Acquisition and this
Amendment and (c) to amend the Credit Agreement as provided herein without the
consent or approval of any other Lender, as permitted by Subsections 2.6(d) and
11.1(d) thereof.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE - Credit Agreement Amendments.  Subject to the satisfaction of the
conditions set forth in Section Two hereof:

 

(a)                                 The Tranche B-2 Term Loans shall be deemed
to be “Incremental Term Loans”, the Tranche B-2 Term Lenders shall be deemed to
be “Additional Lenders”, the Tranche B-2 Term Loan Commitments shall be deemed
to be “Incremental Term Loan Commitments” and this Second Amendment shall be
deemed to be an “Incremental Commitment Amendment” and a “Loan Document”, in
each case, for all purposes of the Credit Agreement and the other

 

--------------------------------------------------------------------------------


 

Loan Documents.  The Borrower and the Administrative Agent hereby consent,
pursuant to Subsections 11.6(b)(i) and 2.6(b) of the Credit Agreement, to the
inclusion as an “Additional Lender” of each Tranche B-2 Term Lender that is
party to this Second Amendment that is not an existing Lender, an Affiliate of
an existing Lender or an Approved Fund.

 

(b)                                 Subsection 1.1 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by adding the following new
definitions, to appear in proper alphabetical order:

 

“Initial Term Lender”:  any Lender having an Initial Term Loan Commitment or an
Initial Term Loan outstanding hereunder.

 

“Initial Term Loan Percentage”:  as to any Initial Term Lender at any time, the
percentage which (a) such Lender’s Initial Term Loans and unused Initial Term
Loan Commitment then outstanding constitute of (b) the sum of all of the Initial
Term Loans and unused Initial Term Loan Commitments then outstanding (or, if the
Initial Term Loan Commitments have terminated or expired in their entirety, the
percentage which such Lender’s Initial Term Loans then outstanding constitute of
the aggregate Initial Term Loans then outstanding).

 

“Original Lead Arrangers”:  as defined in the definition of Lead Arrangers in
this Subsection 1.1.

 

“Second Amendment”:  the Second Amendment to Credit Agreement, dated as of the
Second Amendment Effective Date, among the Borrower, the Tranche B-2 Term
Lenders and the Administrative Agent.

 

“Second Amendment Effective Date”:  October 28, 2015.

 

“Tranche B-2 Fee Letter”:  the fee letter agreement, dated as of July 30, 2015
by and among Barclays Bank PLC, Goldman Sachs Bank USA and the Borrower, as
supplemented by the letter agreement dated August 28, 2015, as further
supplemented and amended by the letter agreement dated September 3, 2015, as
further supplemented by the letter agreement dated October 28, 2015 and as
further amended, restated, modified or supplemented from time to time.

 

“Tranche B-2 Lead Arrangers”:  as defined in the definition of “Lead Arrangers”
in this Subsection 1.1.

 

“Tranche B-2 Term Lender”:  any Lender having a Tranche B-2 Term Loan Commitment
and/or a Tranche B-2 Term Loan outstanding hereunder.

 

“Tranche B-2 Term Loan”:  the Tranche B-2 Term Loans made by the Lenders holding
the Tranche B-2 Term Loan Commitments to the Borrower under Article II on the
Second Amendment Effective Date.

 

2

--------------------------------------------------------------------------------


 

“Tranche B-2 Term Loan Commitment”:  as to any Lender, its obligation to make
Tranche B-2 Term Loans to the Borrower pursuant to Subsection 2.1(b) in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name in Schedule A-1 under the heading “Tranche B-2 Term
Loan Commitment” or, in the case of any Lender that is an Assignee, the amount
of the assigning Lender’s Tranche B-2 Term Loan Commitment assigned to such
Assignee pursuant to Subsection 11.6(b) (in each case as such amount may be
adjusted from time to time as provided herein); collectively, as to all Lenders,
the “Tranche B-2 Term Loan Commitments”.  The original aggregate amount of the
Tranche B-2 Term Loan Commitments on the Second Amendment Effective Date is $635
million.

 

“Tranche B-2 Term Loan Percentage”:  as to any Tranche B-2 Term Lender at any
time, the percentage which (a) such Lender’s Tranche B-2 Term Loans and unused
Tranche B-2 Term Loan Commitment then outstanding constitute of (b) the sum of
all of the Tranche B-2 Term Loans and unused Tranche B-2 Term Loan Commitments
then outstanding (or, if the Tranche B-2 Term Loan Commitments have terminated
or expired in their entirety, the percentage which such Lender’s Tranche B-2
Term Loans then outstanding constitutes of the aggregate Tranche B-2 Term Loans
then outstanding).

 

“Tranche B-2 Repricing Transaction”:  the prepayment, refinancing, substitution
or replacement of all or a portion of the Tranche B-2 Term Loans (including,
without limitation, as may be effected through any amendment, waiver or
modification to this Agreement relating to the interest rate for, or weighted
average yield of, the Tranche B-2 Term Loans), (a) if the primary purpose of
such prepayment, refinancing, substitution, replacement, amendment, waiver or
modification is (as reasonably determined by the Borrower in good faith) to
refinance the Tranche B-2 Term Loans at a lower “effective yield” (taking into
account, among other factors, margin, upfront or similar fees or original issue
discount shared with all providers of such financing, but excluding the effect
of any arrangement, commitment, underwriting, structuring, syndication or other
fees payable in connection therewith that are not shared with all providers of
such financing, and without taking into account any fluctuations in the Adjusted
LIBOR Rate, but including any LIBOR floor or similar floor that is higher than
the then Adjusted LIBOR Rate), (b) if the prepayment, refinancing, substitution,
replacement, amendment, waiver or modification is effectuated by the incurrence
by the Borrower or any Restricted Subsidiary of new Indebtedness, such new
Indebtedness is first lien secured term loan bank financing, and (c) if such
prepayment, refinancing, substitution, replacement, amendment, waiver or
modification results in such first lien secured term loan bank financing having
an “effective yield” (as reasonably determined by the Administrative Agent, in
consultation with the Borrower, consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, upfront or
similar fees or original issue discount shared with all providers of such
financing (calculated based on assumed four-year average life and without
present value

 

3

--------------------------------------------------------------------------------


 

discount), but excluding the effect of any arrangement, commitment,
underwriting, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in the Adjusted LIBOR Rate, but including
any LIBOR floor or similar floor that is higher than the then applicable
Adjusted LIBOR Rate) that is less than the “effective yield” (as reasonably
determined by the Administrative Agent, in consultation with the Borrower, on
the same basis) of the Tranche B-2 Term Loans prior to being so prepaid,
refinanced, substituted or replaced or subject to such amendment, waiver or
modification to this Agreement.

 

ii.                                       by inserting the words “(i) in respect
of the Initial Term Loans, “ before “1.00%” appearing in clause (b) of the
definition of “Adjusted LIBOR Rate” and by inserting the words “and (ii) in
respect of the Tranche B-2 Term Loans, 1.00%” after “1.00%” appearing in clause
(b) of the definition of “Adjusted LIBOR Rate”,

 

iii.                                    by inserting the words “(i) in respect
of the Initial Term Loans, “ before “2.00%” appearing in clause (d) of the
definition of “Alternate Base Rate” and by inserting the words “and (ii) in
respect of the Tranche B-2 Term Loans, 2.00%” after “2.00%” appearing in clause
(d) of the definition of “Alternate Base Rate”,

 

iv.                                   by amending and restating the definition
of “Applicable Margin” as follows:

 

““Applicable Margin”:  in respect of (I) Initial Term Loans, a percentage per
annum equal to (a) from the First Amendment Effective Date until the first
Business Day that immediately follows the date on which a Compliance Certificate
is delivered pursuant to Subsection 7.2(b) in respect of the first full fiscal
quarter ending after the First Amendment Effective Date, 3.00% per annum for
Eurodollar Loans, and 2.00% per annum for ABR Loans, and (b) thereafter, the
applicable percentage per annum set forth below, as determined by reference to
the Consolidated First-Lien Net Leverage Ratio, as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Subsection 7.2(b):

 

Applicable Margin

 

Pricing Level

 

Consolidated
First-Lien Net
Leverage Ratio

 

Eurodollar Loans

 

ABR Loans

 

1

 

< 2.50:1.00

 

2.75

%

1.75

%

2

 

> 2.50:1.00

 

3.00

%

2.00

%

 

4

--------------------------------------------------------------------------------


 

and (II) Tranche B-2 Term Loans, 3.25% per annum for Eurodollar Loans, and 2.25%
per annum for ABR Loans.

 

Notwithstanding the foregoing, in the event that the financial statements
required to be delivered pursuant to Subsection 7.1(a) or 7.1(b), as applicable,
and the related Compliance Certificate required to be delivered pursuant to
Subsection 7.2(b), are not delivered when due, then:

 

(1)                                 if such financial statements and Compliance
Certificate are delivered after the date such financial statements and
Compliance Certificate were required to be delivered (without giving effect to
any applicable cure period) and the Applicable Margin in respect of the Initial
Term Loans increases from that previously in effect as a result of the delivery
of such financial statements, then the Applicable Margin in respect of the
Initial Term Loans during the period from the date upon which such financial
statements were required to be delivered (without giving effect to any
applicable cure period) until the date upon which they actually are delivered
shall, except as otherwise provided in clause (3) below, be the Applicable
Margin as so increased;

 

(2)                                 if such financial statements and Compliance
Certificate are delivered after the date such financial statements and
Compliance Certificate were required to be delivered and the Applicable Margin
in respect of the Initial Term Loans decreases from that previously in effect as
a result of the delivery of such financial statements, then such decrease in the
Applicable Margin in respect of the Initial Term Loans shall not become
applicable until the date upon which the financial statements and Compliance
Certificate actually are delivered, and

 

(3)                                 if such financial statements and Compliance
Certificate are not delivered prior to the expiration of the applicable cure
period, then, effective upon such expiration, for the period from the date upon
which such financial statements and Compliance Certificate were required to be
delivered (after the expiration of the applicable cure period) until two
Business Days following the date upon which they actually are delivered, Pricing
Level 2 shall apply in respect of the Initial Term Loans (it being understood
that the foregoing shall not limit the rights of the Administrative Agent and
the Lenders set forth in Section 9).”

 

v.                                      by inserting the words “, Tranche B-2
Term Loan Commitments” after the words “Initial Term Loan Commitments” appearing
in the definition of “Borrowing”,

 

vi.                                   by inserting the words “or Tranche B-2
Term Loan Commitment” after the words “Initial Term Loan Commitment” appearing
in clause (b) of the definition of “Conduit Lender”,

 

vii.                                by amending and restating the definition of
“Facility” as follows:

 

5

--------------------------------------------------------------------------------


 

““Facility”:  each of (a) the Initial Term Loan Commitments and the Extensions
of Credit made thereunder, (b) the Tranche B-2 Term Loan Commitments and the
Extensions of Credit made thereunder and (c) any other committed facility
hereunder and the Extensions of Credit made thereunder.”

 

viii.                             by inserting the word “applicable” immediately
before the words “Maturity Date” appearing in clause (b)(ii) of the definition
of “Interest Period”,

 

ix.                                   by amending and restating the definition
of “Lead Arranger” as follows:

 

““Lead Arrangers”:  in respect of (I) Initial Term Loans, Deutsche Bank
Securities Inc., Barclays Capital, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., RBC Capital Markets, and UBS
Securities LLC, as Joint Lead Arrangers (collectively, the “Original Lead
Arrangers”) and (II) Tranche B-2 Term Loans, Barclays Bank PLC, Goldman Sachs
Bank USA, Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, as Joint Lead Arrangers
(collectively, the “Tranche B-2 Lead Arrangers”).  For the avoidance of doubt,
Tranche B-2 Lead Arrangers shall not constitute Lead Arrangers for the purposes
of Subsections 6.1(b) and (e).”

 

x.                                      by amending and restating the definition
of “Loan” as follows:

 

““Loan”:  each Initial Term Loan, Tranche B-2 Term Loan, Incremental Loan and/or
Extended Loan, as the context shall require; collectively, the “Loans”.”

 

xi.                                   by amending and restating the definition
of “Maturity Date” as follows:

 

““Maturity Date”:  in respect of (I) Initial Term Loans, May 25, 2018, and
(II) Tranche B-2 Term Loans, October 28, 2022, as the context may require.”

 

xii.                                by amending and restating the definition of
“Other Representatives” as follows:

 

““Other Representatives”:  in respect of (I) Initial Term Loans, each of
Deutsche Bank Securities Inc., Barclays Capital, Merrill Lynch, Pierce, Fenner &
Smith Inc., Morgan Stanley Senior Funding, Inc., RBC Capital Markets, and UBS
Securities LLC, in their collective capacity as Joint Lead Arrangers, and
Barclays Capital, Merrill Lynch, Pierce, Fenner & Smith Inc., Morgan Stanley
Senior Funding, Inc., RBC Capital Markets, UBS Securities LLC, Citigroup Global
Markets Inc. and Natixis, in their collective capacity as Joint Bookmanagers,
and (II) Tranche B-2 Term Loans, each of Barclays Bank PLC, Goldman Sachs Bank
USA, Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, in their collective capacity as
Joint Bookrunners, each of Barclays Bank PLC, Goldman Sachs Bank USA, Deutsche

 

6

--------------------------------------------------------------------------------


 

Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC in their collective capacity as Joint Lead Arrangers,
and Fifth Third Bank, UBS Securities LLC and Wells Fargo Securities, LLC, in
their collective capacity as co-managers.”

 

xiii.                             by amending and restating the definition of
“Term Loans” as follows:

 

““Term Loans”:  the Initial Term Loans, Tranche B-2 Term Loans, Incremental Term
Loans and/or Extended Term Loans, as the context shall require.”

 

xiv.                            by amending and restating the definition of
“Tranche” as follows:

 

““Tranche”:  with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Tranche B-2 Term Loans or Tranche B-2 Term Loan Commitments,
(3) Incremental Loans or Incremental Commitments with the same terms and
conditions made on the same day, or (4) Extended Term Loans (of the same
Extension Series); provided that, the 2013 Supplemental Term Loans shall be
considered part of the Initial Term Loans to which such 2013 Supplemental Term
Loans are added pursuant to the definition of Initial Term Loan.”

 

(c)                                  Section 2.1 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by deleting the reference to
“Initial Term Loans” in the section heading thereof and replacing it with “Term
Loans”,

 

ii.                                       by inserting “(a)” before the
beginning of the first sentence thereof and

 

iii.                                    by inserting the following as new
clause (b) thereof:

 

“(b)                           Subject to the terms and conditions hereof, each
Lender holding a Tranche B-2 Term Loan Commitment severally agrees to make, in
Dollars, in a single draw on the Second Amendment Effective Date, one or more
term loans to the Borrower in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name in Schedule A-1 under the heading
“Tranche B-2 Term Loan Commitment”, as such amount may be adjusted or reduced
pursuant to the terms hereof, which Tranche B-2 Term Loans:

 

(i)                                     shall, at the option of the Borrower, be
incurred and maintained as and/or converted into, ABR Loans or Eurodollar Loans;
and

 

(ii)                                  shall be made by each such Lender in an
aggregate principal amount which does not exceed the Tranche B-2 Term Loan
Commitment of such Lender.

 

7

--------------------------------------------------------------------------------


 

Once repaid, Tranche B-2 Term Loans incurred hereunder may not be reborrowed. 
On the Second Amendment Effective Date (after giving effect to the incurrence of
Tranche B-2 Term Loans on such date), the Tranche B-2 Term Loan Commitment of
each Tranche B-2 Term Lender shall terminate.”

 

(d)                                 Section 2.2 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by amending and restating
clause (a) thereof as follows:

 

“The Borrower agrees that, upon the request to the Administrative Agent by any
Lender made on or prior to the Closing Date (in the case of requests relating to
Loans other than the Tranche B-2 Term Loans) or the Second Amendment Effective
Date (in the case of requests relating to the Tranche B-2 Term Loans) or in
connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence such Lender’s Loan, the Borrower will execute and deliver to such
Lender a promissory note substantially in the form of Exhibit A (each, as
amended, supplemented, replaced or otherwise modified from time to time, a
“Note” and, collectively, the “Notes”), in each case with appropriate insertions
therein as to payee, date and principal amount, payable to such Lender and in a
principal amount equal to the unpaid principal amount of the applicable Loans
made (or acquired by assignment pursuant to Subsection 11.6(b)) by such Lender
to the Borrower.  Each Note in respect of an Initial Term Loan shall be dated
the Closing Date.  Each Note in respect of a Tranche B-2 Term Loan shall be
dated the Second Amendment Effective Date.  Each Note shall be payable as
provided in Subsections 2.2(b) or 2.2(c), as applicable, and provide for the
payment of interest in accordance with Subsection 4.1.”

 

ii.                                       by inserting the words “in respect of
the Initial Term Loans” after the words “Maturity Date” appearing in clause
(b) thereof,

 

iii.                                    by inserting the following as new
clause (c) thereof:

 

“(c)                            The Tranche B-2 Term Loans of all the Lenders
shall be payable in consecutive quarterly installments beginning on March 31,
2016 up to and including the Maturity Date in respect of the Tranche B-2 Term
Loans (subject to reduction as provided in Subsection 4.4), on the dates and in
the principal amounts, subject to adjustment as set forth below, equal to the
respective amounts set forth below (together with all accrued interest thereon)
opposite the applicable installment dates (or, if less, the aggregate amount of
such Tranche B-2 Term Loans then outstanding):

 

8

--------------------------------------------------------------------------------


 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date in respect of the Tranche B-2 Term Loans

 

0.25% of the aggregate initial principal amount of the Tranche B-2 Term Loans on
the Second Amendment Effective Date

Maturity Date in respect of the Tranche B-2 Term Loans

 

all unpaid aggregate principal amounts of any outstanding Tranche B-2 Term Loans

 

(e)                                  Subsection 2.3 of the Credit Agreement is
hereby amended and restated as follows:

 

“Procedure for Term Loan Borrowing.  The Borrower shall have given the
Administrative Agent notice (which notice must have been received by the
Administrative Agent prior to 9:00 A.M., New York City time, and shall be
irrevocable after funding) on (i) the Closing Date specifying the amount of the
Initial Term Loans to be borrowed or (ii) the Second Amendment Effective Date
specifying the amount of Tranche B-2 Term Loans to be borrowed.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each applicable
Lender thereof.  Each applicable Lender will make (a) in the case of the Initial
Term Loans, the amount of its pro rata share (based on its Initial Term Loan
Percentage) of the Initial Term Loan Commitments and (b) in the case of the
Tranche B-2 Term Loans, the amount of its pro rata share (based on its Tranche
B-2 Term Loan Percentage) of the Tranche B-2 Term Loan Commitments, as
applicable, available to the Administrative Agent, in each case for the account
of the Borrower at the office of the Administrative Agent specified in
Subsection 11.2 prior to 10:00 A.M., New York City time, on the Closing Date or
the Second Amendment Effective Date, as applicable, in funds immediately
available to the Administrative Agent.  The Administrative Agent shall on such
date credit the account of the Borrower on the books of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent.”

 

(f)                                   Subsection 2.5 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by amending and restating the first
sentence of clause (a) thereof as follows:

 

“The Borrower hereby unconditionally promises to pay to the Administrative Agent
(in the currency in which such Term Loan is denominated) for the account of: 
(i) each applicable Lender the then unpaid principal amount of each Initial Term
Loan of such Lender made to the Borrower, on the Maturity Date in respect of the
Initial Term Loans (or such earlier date on which the Initial Term Loans become
due and payable pursuant to Section 9) and (ii) each applicable Lender the then
unpaid principal amount of each Tranche B-2 Term Loan of such Lender made to the
Borrower, on the Maturity Date in respect of the

 

9

--------------------------------------------------------------------------------


 

Tranche B-2 Term Loans (or such earlier date on which the Tranche B-2 Term Loans
become due and payable pursuant to Section 9).”

 

ii.                                       by inserting the words “, the Tranche
thereof” after the words “the Type thereof” appearing in clause (c) thereof.

 

(g)                                  Subsection 2.6(d) of the Credit Agreement
is hereby amended by amending and restating subclause (iv) thereof as follows:

 

“(iv) the interest rate margins applicable to the loans made pursuant to the
Incremental Commitments shall be determined by the Borrower and the applicable
Additional Lenders; provided that in the event that the applicable interest rate
margins for any term loans Incurred by the Borrower under any Incremental Term
Loan Commitment (solely for the purposes of the Tranche B-2 Term Loans, to the
extent that such term loans are Incurred on or prior to the 12-month anniversary
of the Second Amendment Effective Date) are higher than the applicable interest
rate margin for the Initial Term Loans and the Tranche B-2 Term Loans by more
than 50 basis points, then the Applicable Margin for the Initial Term Loans
and/or the Tranche B-2 Term Loans shall be increased to the extent necessary so
that the applicable interest rate margin for the Initial Term Loans and/or the
Tranche B-2 Term Loans is equal to the applicable interest rate margins for such
Incremental Term Loan Commitment minus 50 basis points; provided, further that,
in determining the applicable interest rate margins for the Initial Term Loans,
the Tranche B-2 Term Loans and the Incremental Term Loans, (A) original issue
discount (“OID”) or upfront fees payable generally to all participating
Additional Lenders in lieu of OID (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under the Initial Term
Loans, the Tranche B-2 Term Loans or any Incremental Term Loan in the initial
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity); (B) any arrangement,
structuring or other fees payable in connection with the Incremental Term Loans
that are not shared with all Additional Lenders providing such Incremental Term
Loans shall be excluded; (C) any amendments to the Applicable Margin on the
Initial Term Loans or the Tranche B-2 Term Loans that became effective
subsequent to the Closing Date (with respect to Initial Term Loans) or the
Second Amendment Effective Date (with respect to the Tranche B-2 Term Loans) but
prior to the time of such Incremental Term Loans shall also be included in such
calculations and (D) if the Incremental Term Loans include an interest rate
floor greater than the interest rate floor applicable to the Initial Term Loans
and/or the Tranche B-2 Term Loans, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the Applicable Margin for the Initial Term Loans and/or the Tranche B-2 Term
Loans shall be required, to the extent an increase in the interest rate floor
for the Initial Term Loans and/or the Tranche B-2 Term Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the

 

10

--------------------------------------------------------------------------------


 

interest rate floor (but not the Applicable Margin) applicable to the Initial
Term Loans and/or the Tranche B-2 Term Loans shall be increased by such amount.”

 

(h)                                 Subsection 2.8 of the Credit Agreement is
hereby amended by inserting the words “, Tranche B-2 Term Loans” after the words
“Initial Term Loans” in clause (a) thereof.

 

(i)                                     Subsection 4.2 of the Credit Agreement
is hereby amended by inserting the word “applicable” immediately before the
words “Maturity Date” appearing in clauses (a) and (b) thereof and by deleting
the word “either” appearing before the words “Maturity Date” in clause
(b) thereof.

 

(j)                                    Subsection 4.4 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by inserting the following sentence
after the last sentence appearing in clause (a) thereof:

 

“Each prepayment of Tranche B-2 Term Loans pursuant to this Subsection
4.4(a) made on or prior to the six-month anniversary of the Second Amendment
Effective Date in an amount equal to, or with the Net Cash Proceeds received by
the Borrower or any Restricted Subsidiary from, its incurrence of new
Indebtedness under first lien secured term loan bank financing in a Tranche B-2
Repricing Transaction shall be accompanied by the payment of the fee required by
Subsection 4.5(c).”

 

ii.                                       by inserting the words “Tranche B-2
Term Loans,” after the words “Initial Term Loans,” in the first sentence of
clause (c) thereof.

 

(k)                                 Subsection 4.5 of the Credit Agreement is
hereby amended by inserting the following new clause (c) thereof:

 

“(c)                            If on or prior to the six-month anniversary of
the Second Amendment Effective Date the Borrower makes an optional prepayment in
full of the Tranche B-2 Term Loans in an amount equal to, or with the Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary from, its
incurrence of new Indebtedness under first lien secured bank term loan financing
in a Tranche B-2 Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Tranche B-2 Term Lender, a
prepayment premium of 1.0% of the aggregate principal amount of Tranche B-2 Term
Loans being prepaid.  If, on or prior to the six-month anniversary of the Second
Amendment Effective Date, any Lender is replaced pursuant to Subsection
11.1(g) in connection with any amendment of this Agreement (including in
connection with any refinancing transaction permitted under Subsection
11.6(g) to replace the Tranche B-2 Term Loans) that results in a Tranche B-2
Repricing Transaction, such Lender (and not any Person who replaces such Lender
pursuant to Subsection 2.8(e) or 11.1(g)) shall receive a fee

 

11

--------------------------------------------------------------------------------


 

equal to 1.0% of the principal amount of the Tranche B-2 Term Loans of such
Lender assigned to a replacement Lender pursuant to Subsection 2.8(e) or
11.1(g).”

 

(l)                                     Subsection 5.16 is hereby amended and
restated as follows:

 

“The proceeds of Term Loans shall be used by the Borrower (i) in the case of the
Initial Term Loans other than the 2013 Supplemental Term Loans, to effect, in
part, the Refinancing and the other Transactions, and to pay certain fees and
expenses relating thereto, (ii) in the case of Tranche B-2 Term Loans, to
finance the working capital, capital expenditures, business requirements,
acquisitions and other general corporate purposes of the Borrower and its
Restricted Subsidiaries and (iii) in the case of all other Term Loans, to
finance the working capital, capital expenditures, business requirements and
other general corporate purposes of the Borrower and its Restricted
Subsidiaries.”

 

(m)                             Subsection 11.1(d)(ii) is hereby amended and
restated as follows:

 

“(ii) in accordance with Subsection 2.6 to incorporate the terms of any
Incremental Commitments (including to add a new revolving facility under this
Agreement with respect to any Incremental Revolving Commitment and including the
incorporation of such additional changes to the terms of the Tranche B-2 Term
Loans after the Second Amendment Effective Date as are contemplated by the
provisions of the Tranche B-2 Fee Letter (as in effect on the Second Amendment
Effective Date) and”.

 

(n)                                 Subsection 11.2 of the Credit Agreement is
hereby amended by deleting the reference to “Schedule A” in clause (a) thereof
and replacing it with “Schedules A and A-1”.

 

(o)                                 Subsection 11.6 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by inserting the words “, Tranche
B-2 Term Loan Commitments” after the words “Initial Term Loan Commitments”
appearing in subclause (iv) of clause (b) thereof,

 

ii.                                       by inserting the words “, Tranche B-2
Term Loan Commitments” after the words “Incremental Commitments” appearing in
the third to last paragraph of clause (b) thereof and

 

iii.                                    by inserting the words “Tranche B-2 Term
Loan Commitments,” after the words “Initial Term Loan Commitments,” in the first
sentence of subclause (i) of clause (c) thereof.

 

(p)                                 Exhibit N to the Credit Agreement is hereby
amended by deleting each reference to “Initial Term Loans” and replacing it with
“[Initial Term Loans][Tranche B-2 Term Loans]”.

 

12

--------------------------------------------------------------------------------


 

(q)                                 Exhibit O to the Credit Agreement is hereby
amended as follows:

 

i.                                          by deleting each reference to
“Initial Term Loans” and replacing it with “[Initial Term Loans][Tranche B-2
Term Loans]” and

 

ii.                                       by inserting the words “[$[·] of
Tranche B-2 Term Loans]” after the words “[$[·] of Initial Term Loans]” in
subparagraph (2) of the second paragraph thereof.

 

(r)                                    Exhibit P to the Credit Agreement is
hereby amended as follows:

 

i.                                          by deleting each reference to
“Initial Term Loans” and replacing it with “[Initial Term Loans][Tranche B-2
Term Loans]” and

 

ii.                                       by inserting the words “[Tranche B-2
Term Loans - $[·]]” after the words “[Initial Term Loans - $[·]]” appearing in
subparagraph (2) of the second paragraph thereof.

 

(s)                                   Exhibit Q to the Credit Agreement is
hereby amended as follows:

 

i.                                          by deleting each reference to
“Initial Term Loans” and replacing it with “[Initial Term Loans][Tranche B-2
Term Loans]” and

 

ii.                                       by inserting the words “[Tranche B-2
Term Loans - $[·]]” after the words “[Initial Term Loans - $[·]]” appearing in
subparagraph (2) of the second paragraph thereof.

 

(t)                                    Exhibit R to the Credit Agreement is
hereby amended as follows:

 

i.                                          by deleting each reference to
“Initial Term Loans” and replacing it with “[Initial Term Loans][Tranche B-2
Term Loans]” and

 

ii.                                       by inserting the words “[Tranche B-2
Term Loans - $[·]]” after the words “[Initial Term Loans - $[·]]” appearing in
subparagraph (2) of the second paragraph thereof.

 

(u)                                 Exhibit S to the Credit Agreement is hereby
amended by deleting each reference to “Initial Term Loans” and replacing it with
“[Initial Term Loans][Tranche B-2 Term Loans]”.

 

(v)                                 Exhibit T to the Credit Agreement is hereby
amended as follows:

 

i.                                          by deleting each reference to
“Initial Term Loans” and replacing it with “[Initial Term Loans][Tranche B-2
Term Loans]” and

 

ii.                                       by inserting the words “[Tranche B-2
Term Loans - $[·]]” after the words “[Initial Term Loans - $[·]]” appearing in
the second paragraph thereof.

 

13

--------------------------------------------------------------------------------


 

(w)                               The Schedules to the Credit Agreement are
hereby amended by adding as new Schedule A-1 Annex I hereto.

 

SECTION TWO - Conditions to Effectiveness relating to Credit Agreement
Amendments.  This Second Amendment relating to the Credit Agreement Amendments
shall become effective on the date (the “Second Amendment Effective Date”) when
each of the following conditions shall have been satisfied:

 

(a)                                 the Borrower, the Tranche B-2 Term Lenders
and the Administrative Agent shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036, attention:  Alina Weiss (facsimile
number:  +1 212 354 8113, email address:  alina.weiss@whitecase.com);

 

(b)                                 the Administrative Agent shall have received
(A) true and complete copies of resolutions of the board of directors or a duly
authorized committee thereof of the Borrower approving and authorizing the
execution, delivery and performance of this Second Amendment, and the
performance of the Credit Agreement as amended by this Second Amendment,
certified as of the Second Amendment Effective Date by a Responsible Officer,
secretary or assistant secretary of the Borrower as being in full force and
effect without modification or amendment and (B) good standing certificate (or
the equivalent thereof) for the Borrower from its jurisdiction of formation;

 

(c)                                  the Borrower shall have delivered to the
Administrative Agent and the Lenders an opinion from each of Debevoise &
Plimpton LLP, counsel to the Borrower, and the General Counsel of the Borrower,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent and dated as of the Second Amendment Effective Date;

 

(d)                                 the Administrative Agent shall have received
a certificate of the Borrower required pursuant to Subsection 2.6(a) and the
definition of “Maximum Incremental Facilities Amount” in the Credit Agreement;

 

(e)                                  all fees and expenses then due and payable
to the Administrative Agent, the Other Representatives in respect of the Tranche
B-2 Term Loans and the Tranche B-2 Term Loan Lenders pursuant to the Tranche B-2
Fee Letter and Section Five hereof shall have been paid on, or contemporaneously
with the funding of Tranche B-2 Term Loans on, the Second Amendment Effective
Date;

 

(f)                                   the Administrative Agent shall have
received a notice of such borrowing as required by Subsection 2.3 of the Credit
Agreement (as amended hereby);

 

(g)                                  the Acquisition shall have been or,
substantially concurrently with the initial borrowing under the Tranche B-2 Term
Loans shall be, consummated in all material respects in accordance with the
terms of the Merger Agreement, without giving effect to any modifications,
amendments, express waivers or express consents thereunder by the Buyers that
are materially adverse to the Tranche B-2 Lenders without the consent of the
Tranche B-2 Lead

 

14

--------------------------------------------------------------------------------


 

Arrangers and the Other Representatives (such consent not to be unreasonably
withheld, conditioned or delayed), it being understood and agreed that any
change in the purchase price shall not be deemed to be materially adverse to the
Tranche B-2 Lenders but (x) any resulting reduction in purchase price to the
extent resulting in lower cash funding by the Buyers shall be allocated to a
reduction in the Tranche B-2 Term Loans and (y) any increase in purchase price
(excluding, for the avoidance of doubt, purchase price adjustments pursuant to
the Merger Agreement) may be funded with the Borrower’s cash, borrowings under
the ABL Facility (provided, that the proceeds of the ABL Facility may not be
used to fund an increase in the purchase price in excess of 10% of the purchase
price and all fees, expenses and premiums related thereto) or the proceeds of a
common stock or other “qualified” equity issuance or a common equity
contribution received by the Borrower;

 

(h)                                 no Material Adverse Effect (as defined in
the Merger Agreement) on the Target shall have occurred since the date of the
Merger Agreement (other than any Material Adverse Effect under clause (i)(B) of
the definition of “Material Adverse Effect” that has been cured prior to the
Second Amendment Effective Date);

 

(i)                                     the Administrative Agent shall have
received a certificate of the chief financial officer or treasurer (or other
comparable officer) of the Borrower certifying the Solvency, after giving effect
to the Acquisition, of the Borrower and its Restricted Subsidiaries on a
consolidated basis in substantially the form reasonably acceptable to the
Administrative Agent;

 

(j)                                    the Administrative Agent and the Tranche
B-2 Lenders shall have received at least three days prior to the Second
Amendment Effective Date all documentation and information reasonably requested
in writing by the Administrative Agent, at least ten calendar days prior to the
Second Amendment Effective Date, about the Borrower and the Guarantors mutually
agreed to be required by U.S. regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act; and

 

(k)                                 (i) the condition in Section 9.2(a) of the
Merger Agreement (but only with respect to the representations that are material
to the interests of the Tranche B-2 Lenders, and only to the extent that Merger
Sub has the right to terminate its obligations under the Merger Agreement as a
result of a breach of such representations in the Merger Agreement) shall have
been satisfied and (ii) the representation and warranties in Section three below
shall, except to the extent they relate to a particular date, be true and
correct in all material respects on and as of such date as if made on and as of
such date.

 

The making of the Tranche B-2 Term Loans by the Tranche B-2 Term Lenders
hereunder shall conclusively be deemed to constitute an acknowledgement by each
Tranche B-2 Term Lender that has made its respective Tranche B-2 Term Loan that
each of the conditions precedent set forth in Section Two of this Second
Amendment and the Credit Agreement shall have been satisfied in accordance with
its respective terms or shall have been irrevocably waived by such Person.

 

15

--------------------------------------------------------------------------------


 

SECTION THREE - Representations and Warranties; No Default.  In order to induce
the Tranche B-2 Lenders party hereto and the Administrative Agent to enter into
this Second Amendment, the Borrower represents and warrants to each of such
Lenders and the Administrative Agent that on and as of the date hereof after
giving effect to this Second Amendment, (i) no Default or Event of Default
exists as of the Second Amendment Effective Date; (ii) the representations and
warranties of each Loan Party contained in Section 5 of the Credit Agreement and
in the other Loan Documents are true and correct in all material respects on and
as of the date hereof except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; (iii) the execution, delivery and performance of this Second Amendment has
been duly authorized by all necessary corporate action on the part of the
Borrower, has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and (iv) the execution and
delivery hereof by the Borrower and the performance and observance by the
Borrower of the provisions hereof do not violate or conflict with (A) any
Organizational Document of the Borrower or (B) any Requirement of Law applicable
to the Borrower or result in a breach of any provision of any Contractual
Obligation of the Borrower, in each case, in any respect that would reasonably
be expected to have a Material Adverse Effect.

 

SECTION FOUR - Covenants.

 

(a)                                 The Borrower shall have obtained a release
of all liens and mortgages (other than Permitted Liens) on the assets of the
Target and its Subsidiaries within 90 days of the Second Amendment Effective
Date (or such other period as may be reasonably agreed by the Administrative
Agent in its sole discretion).

 

(b)                                 The Borrower shall have within 90 days of
the Second Amendment Effective Date (or such other period as may be agreed by
the Administrative Agent in its sole discretion) satisfied the requirements set
forth in Section 7.9 of the Credit Agreement with respect to the Target and its
Subsidiaries (it being understood and agreed that this Second Amendment shall
constitute a request of the Administrative Agent to satisfy the requirements
under Section 7.9).

 

(c)                                  The parties hereto shall enter into all
amendments to the Credit Agreement that are necessary after the Second Amendment
Effective Date to implement the provisions of the Tranche B-2 Fee Letter (as in
effect on the Second Amendment Effective Date) as contemplated by clause (m) of
Section One of the Second Amendment.

 

SECTION FIVE - Fees.

 

(a)                                 The Administrative Agent shall have
received, for the account of the Tranche B-2 Lenders, an upfront fee in an
amount equal to 0.50% of the sum of the aggregate

 

16

--------------------------------------------------------------------------------


 

principal amount of the Tranche B-2 Term Loans, which upfront fee may be
structured as original issue discount at the option of the Lead Arrangers in
respect of the Tranche B-2 Term Loans.

 

(b)                                 The Borrower agrees to reimburse the
Administrative Agent and the Other Representatives in respect of the Tranche B-2
Term Loans for their reasonable and documented out-of-pocket expenses incurred
by them in connection with this Second Amendment, including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the Other
Representatives in respect of the Tranche B-2 Term Loans, and White & Case LLP,
counsel for the Administrative Agent, (I) in the case of the Administrative
Agent in accordance with Subsection 11.5 of the Credit Agreement and (II) in the
case of the Other Representatives in accordance with the Commitment Letter dated
as of July 30, 2015, as amended, by and among the Borrower and other parties
thereto.

 

SECTION SIX - Reference to and Effect on the Credit Agreement and the Notes.  On
and after the effectiveness of this Second Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Second
Amendment.  The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Second Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.  The execution, delivery and effectiveness of this Second
Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents.  The Borrower hereby expressly
acknowledges the terms of this Second Amendment and reaffirms, as of the date
hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Second Amendment and the
transactions contemplated hereby and (ii) its grant of Liens on the Collateral
to secure the Secured Obligations (including, without limitation, in respect of
the Tranche B-2 Term Loans) pursuant to the Security Documents.

 

SECTION SEVEN - Execution in Counterparts.  This Second Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract.  Delivery of an
executed counterpart of this Second Amendment by facsimile transmission or
electronic photocopy (i.e., “pdf”) shall be effective as delivery of a manually
executed counterpart of this Second Amendment.

 

SECTION EIGHT - Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES

 

17

--------------------------------------------------------------------------------


 

OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

 

ENVISION HEALTHCARE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Randel G. Owen

 

Name:

Randel G. Owen

 

Title:

Chief Financial Officer

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Tranche B-2 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

Name:

Ritam Bhalla

 

Title:

Director

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Tranche B-2 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

Name:

Charles D. Johnston

 

Title:

Authorized Signatory

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Tranche B-2 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Matt Lynn

 

Name:

Matt Lynn

 

Title:

Managing Director

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Tranche B-2 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Tranche B-2 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Vanessa Chiu

 

Name:

Vanessa Chiu

 

Title:

Executive Director

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Tranche B-2 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Jessica DeLorm

 

Name:

Jessica DeLorm

 

Title:

Duly Authorized Signatory

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as Tranche B-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Nathaniel E. Sher

 

Nathaniel E. Sher

 

Vice President

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as Tranche B-2 Term Loan Lender

 

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

 

 

 

 

By:

/s/ Houssem Daly

 

Name:

Houssem Daly

 

Title:

Associate Director

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Second Amendment and the incurrence of the Tranche B-2 Term Loans.  Each
Guarantor further acknowledges and agrees that all Obligations with respect to
the Tranche B-2 Term Loans shall be fully guaranteed and secured pursuant to the
Guarantee and Collateral Agreement in accordance with the terms and provisions
thereof.  Each Guarantor hereby agrees to the amendments contemplated by
Section Two hereof.

 

 

 

GUARANTORS:

 

 

 

ENVISION HEALTHCARE INTERMEDIATE
CORPORATION

 

 

 

 

 

By:

/s/ William A. Sanger

 

Name:

William A. Sanger

 

Title:

Chief Executive Officer

 

 

 

 

 

CLINICAL PARTNERS MANAGEMENT COMPANY, LLC

 

NORTHWOOD ANESTHESIA ASSOCIATES, L.L.C.

 

 

 

 

 

By:

/s/ William A. Sanger

 

Name:

William A. Sanger

 

Title:

Chief Executive Officer

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

A1 LEASING, INC.

 

ABBOTT AMBULANCE, INC.

 

ACCENT HOME HEALTH CARE, INC.

 

ADAM TRANSPORTATION SERVICE, INC.

 

AFFILION, INC.

 

AIR AMBULANCE SPECIALISTS, INC.

 

AMBULANCE ACQUISITION, INC.

 

AMERICAN EMERGENCY PHYSICIANS MANAGEMENT, INC.

 

AMERICAN INVESTMENT ENTERPRISES, INC.

 

AMERICAN MEDICAL PATHWAYS, INC.

 

AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.

 

AMERICAN MEDICAL RESPONSE HOLDINGS, INC.

 

AMERICAN MEDICAL RESPONSE MANAGEMENT, INC.

 

AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC.

 

AMERICAN MEDICAL RESPONSE NORTHWEST, INC.

 

AMERICAN MEDICAL RESPONSE OF COLORADO, INC.

 

AMERICAN MEDICAL RESPONSE OF CONNECTICUT, INCORPORATED

 

AMERICAN MEDICAL RESPONSE OF GEORGIA, INC.

 

AMERICAN MEDICAL RESPONSE OF ILLINOIS, INC.

 

AMERICAN MEDICAL RESPONSE OF INLAND EMPIRE

 

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC.

 

AMERICAN MEDICAL RESPONSE OF NORTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF OKLAHOMA, INC.

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

Name:

Craig A. Wilson

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

AMERICAN MEDICAL RESPONSE OF SOUTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF SOUTHERN CALIFORNIA

 

AMERICAN MEDICAL RESPONSE OF TENNESSEE, INC.

 

AMERICAN MEDICAL RESPONSE OF TEXAS, INC.

 

AMERICAN MEDICAL RESPONSE WEST

 

AMERICAN MEDICAL RESPONSE, INC.

 

AMR HOLDCO, INC.

 

APH LABORATORY SERVICES, INC.

 

ASSOCIATED AMBULANCE SERVICE, INC.

 

ATLANTIC AMBULANCE SERVICES ACQUISITION, INC.

 

ATLANTIC/KEY WEST AMBULANCE, INC.

 

ATLANTIC/PALM BEACH AMBULANCE, INC.

 

BESTPRACTICES, INC.

 

BLYTHE AMBULANCE SERVICE

 

BROWARD AMBULANCE, INC.

 

DESERT VALLEY MEDICAL TRANSPORT, INC.

 

EHR MANAGEMENT CO.

 

EMCARE ANESTHESIA PROVIDERS, INC.

 

EMCARE HOLDCO, INC.

 

EMCARE HOLDINGS INC.

 

EMCARE OF CALIFORNIA, INC.

 

EMCARE PHYSICIAN PROVIDERS, INC.

 

EMCARE PHYSICIAN SERVICES, INC.

 

EMCARE, INC.

 

EMERGENCY MEDICAL SERVICES LP CORPORATION

 

EMERGENCY MEDICINE EDUCATION SYSTEMS, INC.

 

EVERGREEN EMERGENCY SERVICES OF ALLENTOWN, INC.

 

FIVE COUNTIES AMBULANCE SERVICE, INC.

 

FLORIDA EMERGENCY PARTNERS, INC.

 

FOUNTAIN AMBULANCE SERVICE, INC.

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

Name:

Craig A. Wilson

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

GOLD COAST AMBULANCE SERVICE

 

GREATER PINELLAS TRANSPORTATION MANAGEMENT SERVICES, INC.

 

GUARDIAN HEALTH CARE, INC.

 

GUARDIAN HEALTHCARE GROUP, INC.

 

GUARDIAN HEALTHCARE HOLDINGS, INC.

 

HANK’S ACQUISITION CORP.

 

HEALTH PRIORITY HOME CARE, INC.

 

HEALTHCARE ADMINISTRATIVE SERVICES, INC.

 

HEMET VALLEY AMBULANCE SERVICE, INC.

 

HERREN ENTERPRISES, INC.

 

HOLIDAY ACQUISITION COMPANY, INC.

 

INTERNATIONAL LIFE SUPPORT, INC.

 

JLM HEALTHCARE, INC.

 

KMAC, INC.

 

KUTZ AMBULANCE SERVICE, INC.

 

LIFE LINE AMBULANCE SERVICE, INC.

 

LIFECARE AMBULANCE SERVICE, INC.

 

LIFEFLEET SOUTHEAST, INC.

 

MEDEVAC MEDICAL RESPONSE, INC.

 

MEDEVAC MIDAMERICA, INC.

 

MEDIC ONE AMBULANCE SERVICES, INC.

 

MEDIC ONE OF COBB, INC.

 

MEDI-CAR AMBULANCE SERVICE, INC.

 

MEDI-CAR SYSTEMS, INC.

 

MEDICS AMBULANCE SERVICE (DADE), INC.

 

MEDICS AMBULANCE SERVICE, INC.

 

MEDICS AMBULANCE, INC.

 

MEDICS EMERGENCY SERVICES OF PALM BEACH COUNTY, INC.

 

MEDICS SUBSCRIPTION SERVICES, INC.

 

MEDICS TRANSPORT SERVICES, INC.

 

MEDICWEST AMBULANCE, INC.

 

MEDICWEST HOLDINGS, INC.

 

MEDLIFE EMERGENCY MEDICAL SERVICE, INC.

 

MEDSTAT EMS, INC.

 

MERCY AMBULANCE OF EVANSVILLE, INC.

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

Name:

Craig A. Wilson

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

MERCY LIFE CARE

 

MERCY, INC.

 

METRO AMBULANCE SERVICE (RURAL), INC.

 

METRO AMBULANCE SERVICE, INC.

 

METRO AMBULANCE SERVICES, INC.

 

METROPOLITAN AMBULANCE SERVICE

 

MIDWEST AMBULANCE MANAGEMENT COMPANY

 

MOBILE MEDIC AMBULANCE SERVICE, INC.

 

NEVADA RED ROCK AMBULANCE, INC.

 

NEVADA RED ROCK HOLDINGS, INC.

 

OHERBST, INC.

 

PARAMED, INC.

 

PARK AMBULANCE SERVICE INC.

 

PHYSICIAN ACCOUNT MANAGEMENT, INC.

 

PHYSICIANS & SURGEONS AMBULANCE SERVICE, INC.

 

PROVIDER ACCOUNT MANAGEMENT, INC.

 

PUCKETT AMBULANCE SERVICE, INC.

 

RADIOLOGY STAFFING SOLUTIONS, INC.

 

RADSTAFFING MANAGEMENT SOLUTIONS, INC.

 

RANDLE EASTERN AMBULANCE SERVICE, INC.

 

REIMBURSEMENT TECHNOLOGIES, INC.

 

RIVER MEDICAL INCORPORATED

 

S. FISHER & S. THOMAS INC.

 

SEMINOLE COUNTY AMBULANCE, INC.

 

SPRINGS AMBULANCE SERVICE, INC.

 

STAT HEALTHCARE, INC.

 

SUNRISE HANDICAP TRANSPORT CORP.

 

T.M.S. MANAGEMENT GROUP INC.

 

TEK AMBULANCE, INC.

 

TIDEWATER AMBULANCE SERVICE, INC.

 

TKG, INC.

 

TRANSPORTATION MANAGEMENT SERVICES OF BREVARD, INC.

 

TROUP COUNTY EMERGENCY MEDICAL SERVICES, INC.

 

VELITA SMITH HOME HEALTH, INC.

 

V.I.P. PROFESSIONAL SERVICES, INC.

 

VISTA STAFFING SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

Name:

Craig A. Wilson

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

ACCESS 2 CARE, LLC

 

 

 

 

By: MISSION CARE SERVICES, LLC, as Manager of Access 2 Care, LLC

 

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

ACUTE MANAGEMENT, LLC

 

 

 

 

By: HAWKEYE HOLDCO LLC, as Sole Member of Acute Management, LLC

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

AGAPE HEALTH CARE AGENCY, LLC.

 

CARE CONNECTION OF CINCINNATI LLC

 

GEM CITY HOME CARE, LLC

 

GUARDIAN OHIO NEWCO, LLC

 

 

 

 

By: GUARDIAN HEALTHCARE HOLDINGS, INC., as Sole Member of Agape Health Care
Agency, LLC, Care Connection of Cincinnati LLC, Gem City Home Care, LLC and
Guardian Ohio NewCo, LLC

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

ALPHA PHYSICIAN RESOURCES, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

AMERICAN MEDICAL RESPONSE DELAWARE VALLEY, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

AMERICAN MEDICAL RESPONSE HPPP, LLC

 

 

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Sole Member of American Medical Response
HPPP, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

AMERICAN MEDICAL RESPONSE OF MARICOPA, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

AMERICAN MEDICAL RESPONSE OF PIMA, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

AMR BROCKTON, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

APEX ACQUISITION LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

ARKANSAS RIVER EMERGENCY SERVICES, LLC

 

 

 

 

 

 

By: PHOENIX EMERGENCY PHYSICIANS OF THE NORTHEAST, LLC, as Sole Member of
Arkansas River Emergency Services, LLC

 

 

 

 

 

By: PHOENIX PHYSICIANS, LLC, as Sole Member of Phoenix Emergency Physicians of
the Northeast, LLC

 

 

 

 

 

By: EMCARE, INC., as Sole Member of Phoenix Physicians, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

BRAVO REIMBURSEMENT SPECIALIST, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

CMORX, LLC

 

 

 

 

By:  EMCARE, INC., as Sole Member of CMORx, LLC

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

DAN RIVER EMERGENCY SERVICES, LLC

 

EMERGENCY SERVICES OF CENTRAL OHIO, LLC

 

PHOENIX EMERGENCY MEDICINE OF BROWARD, LLC

 

PHOENIX EMERGENCY PHYSICIANS OF THE MIDWEST, LLC

 

PHOENIX EMERGENCY PHYSICIANS OF THE NORTHEAST, LLC

 

PHOENIX EMERGENCY PHYSICIANS OF THE SOUTHEAST, LLC

 

PHOENIX EMERGENCY SERVICES OF INVERNESS, LLC

 

PHOENIX EMERGENCY SERVICES OF LEESBURG, LLC

 

PHOENIX OBSTETRICS/GYNECOLOGY, LLC

 

PHOENIX PEDIATRICS OF BROWARD, LLC

 

 

 

 

By: PHOENIX PHYSICIANS, LLC, as Sole Member of Dan River Emergency Services,
LLC, Emergency
Services of Central Ohio, LLC, Phoenix Emergency
Medicine of Broward, LLC, Phoenix Emergency Physicians of the Midwest, LLC,
Phoenix Emergency
Physicians of the Northeast, LLC, Phoenix Emergency
Physicians of the Southeast, LLC, Phoenix Emergency
Services of Inverness, LLC, Phoenix Emergency
Services of Leesburg, LLC, Phoenix
Obstetrics/Gynecology, LLC and Phoenix Pediatrics of Broward, LLC

 

 

 

 

 

By: EMCARE, INC., as Sole Member of Phoenix Physicians, LLC

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

ED SOLUTIONS, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EDIMS, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

EMS MANAGEMENT LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

EMS OFFSHORE MEDICAL SERVICES, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

EMSC SERVICESCO, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

EVERRAD, LLC

 

 

 

 

By:  TEMPLETON READINGS, LLC, as Sole Member of EverRad, LLC

 

 

 

 

 

By:  EMCARE, INC., as Sole Member of Templeton Readings, LLC

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EVOLUTION HEALTH LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

EVOLUTION MOBILE IMAGING, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

HAWKEYE HOLDCO LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

MEDASSOCIATES, LLC

 

 

 

 

 

By: EMCARE, INC., as Sole Member of
MedAssociates, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

MISSION CARE OF ILLINOIS, LLC

 

 

 

 

 

By: MISSION CARE SERVICES, LLC, as Manager of Mission Care of Illinois, LLC

 

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

MISSION CARE OF MISSOURI, LLC

 

 

 

 

By: MISSION CARE SERVICES, LLC, as Manager of Mission Care of Missouri, LLC

 

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC

 

 

 

 

 

 

 

 

By:

 /s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

MISSION CARE SERVICES, LLC

 

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

MSO NEWCO, LLC

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

PHOENIX PHYSICIANS, LLC

 

STREAMLINED MEDICAL SOLUTIONS LLC

 

 

 

 

 

 

 

 

By: EMCARE, INC., as Sole Member of Phoenix Physicians, LLC and Streamlined
Medical Solutions LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

PINNACLE CONSULTANTS MID-ATLANTIC, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

PROVEN HEALHCARE SOLUTIONS OF NEW JERSEY, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

PROVIDACARE, L.L.C.

 

 

 

 

 

By: AMERICAN MEDICAL PATHWAYS, INC., as Sole Member of ProvidaCare, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

REGIONAL EMERGENCY SERVICES, L.P.

 

 

 

 

 

By: FLORIDA EMERGENCY PARTNERS, INC., as General Partner of Regional Emergency
Services, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

ROSE RADIOLOGY, LLC

 

 

 

 

 

By: SPOTLIGHT HOLDCO LLC, as Sole Member of Rose Radiology, LLC

 

 

 

 

 

By:EMCARE, INC., as Sole Member of EmCare, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

SEAWALL ACQUISITION, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

SPOTLIGHT HOLDCO LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

SUN DEVIL ACQUISITION LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

TEMPLETON READINGS, LLC

 

 

 

 

By: EMCARE, INC., as Sole Member of Templeton Readings, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

WHITAKER PHYSICIANS SERVICES, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

Deutsche Bank AG New York Branch, as ABL Agent under that certain Intercreditor
Agreement dated as of May 25, 2011 (the “Intercreditor Agreement”) and Deutsche
Bank AG New York Branch, as Term Loan Agent under the Intercreditor Agreement
hereby acknowledge that the issuance of the Tranche B-2 Term Loans will
constitute Term Loan Obligations (as defined in the Intercreditor Agreement),
under the Original Term Loan Credit Agreement (as defined in the Intercreditor
Agreement).

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as ABL Agent

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as Term Loan Agent

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

[Signature Page to Second Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------